DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).  Please note petition will not be granted unless applicant can demonstrate color drawings/photographs are the only practical medium to disclose the subject matter.
Claim Objections
33 is objected to because of the following informalities:  each claim should be in the form of a single sentence ending having and ending with a single period.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 33, the phrase “such as” and "for example" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Examples listed therein are not treated on merits for the purpose of this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21, 29-32, 38 are rejected under 35 U.S.C. 103 as being unpatentable over “Large-aperture harmonic diffractive adaptive liquid crystal lens for vision care” publication by Li et al. in view of U.S. Patent 8,154,804 to McGinn et al.
Regarding claims 21, 25, 27-32, the “Large-aperture” publication discloses a system for correction of vision of a subject, comprising: a lens having a phase profile which is achieved by sectors of modulated phase profile and a plurality of zones (“phase modulation is achieved by fabricating patterned ring electrodes” and applying voltage to said ring electrodes), wherein each of the zones comprises contact ring electrodes (within each subzone), and wherein the lens is configured as harmonic diffractive liquid crystal lens (Table 1, phase modulation of multiple of 2π radians) which can provide both positive and negative tunable optical powers (by changing the slope of the applied voltage, both positive and negative powers can be realized, positive power lenses are used to correct presbyopia).
The “Large-aperture” publications does not specify using a nonlinear phase profile achieved by sectors of linearly modulated phase profile in the plurality of subzones.  McGinn also teaches a vision correction system comprising a lens (100, Fig. 6A) having a nonlinear phase profile which is achieved by sectors of linearly modulated phase profile and a plurality of zones (optical phase profiles of the lens along two different radial cross-sections of the lens, Figs. 8B, 8C showing a plurality of zones each having a respective linear profile), wherein each of the zones comprises contact ring electrodes (a plurality of concentric electrode rings 104a, Fig. 6B) and control electrodes or resistors (insulating rings 154, which are resistors, i.e., high resistance, and controls the electrode rings by significantly confining its voltages to the region occupied by the electrode rings), and wherein the lens is configured as a diffractive liquid crystal lens (the lens includes a fixed lens region 118 which may be diffractive and an electro-active region having electro-active material such as nematic liquid crystal or cholesteric liquid crystal is contained in a gap between two electrode layers, see at least col. 5, line 56 – col. 6, line 10 and Figs. 9A-F), wherein the electrode rings are composed of any of the known transparent conductive metallics, 
Regarding claims 22-24, 33, McGinn teaches the lens having inner and outer zones each having eight linear sectors or subzones, boundaries of which are defined by eight electrode rings 114 as shown in Fig. 7), in order to create the desired phase modulation ideal spherical aberration correction.
Regarding claims 25, 28, the electrode rings are composed of any of the known transparent conductive metallics, e.g., indium tin oxide (ITO) or a conductive organic material, e.g., poly(3,4-ethylenedioxythiophene) poly(styrenesulfonate) (PEDOT:PSS) or carbon nano-tubes.
Regarding claim 26, McGinn teaches embodiment having a patterned electrode layer 150 that includes the plurality of electrode rings 104b rings overlaid with a resistive layer 156, in order to create the desired phase modulation ideal spherical aberration correction.
Regarding claim 38 and what the system is employed to do, i.e., disposed on a tunable prism, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior artapparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Allowable Subject Matter
Claims 34-37 are allowed.  Prior art of record fails teach or fairly suggest a lens having a linearly modulated phase profile to determine a desired optical power based on a distance measured by an eye 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2010/147664A1 discloses a tunable electro-optic liquid crystal lens comprising a plurality of electrode rings 134, each having a control electrode 170, wherein the plurality of electrodes are designed so that a series of substantially linear changes in phase retardation between adjacent electrodes can be established that will yield a parabolic (non-linear) phase profile required to generate a focusing optic. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/CHARLIE Y PENG/               Primary Examiner, Art Unit 3649